I concur in the result reached by Mr. Justice FAIRCHILD although of opinion that the defendant is not within the language of sec. 151.04 (2), Stats., and of the opinion that the history of the statutes does not bring the defendant within its language.  My reason for concurrence is briefly stated in the final paragraph hereof.
Sec. 9, ch. 227, Laws of 1895, as amended by ch. 257, Laws of 1897, expressed the statute as it stood in 1897.  There have been two revisions of that statute since:  The revision that became operative by Stats. 1898, and the revision by the revisor of statutes that became operative by sec. 91, ch. 448, *Page 166 
Laws of 1923.  Neither of these revisions contain any language from which we can infer an intent to change the statute. No intent appears in Stats. 1898 to change the statute as it stood in 1897; no intent appears in ch. 448, Laws of 1923, to change the statute as it stood in 1897.  So the statutes now remain as expressed in ch. 257, Laws of 1897.  It is fundamental that a revision does not change the law unless an intent to change it clearly appears from the language of the revision.
Turning to ch. 257, Laws of 1897 (p. 490), we find sec. 9, ch. 227, Laws of 1895, as amended.  The first part of the statute, so far as we are here concerned with it, that is as to selling drugs, makes it unlawful for any person to retail drugs unless he be a registered pharmacist or shall place a registered pharmacist in charge of his pharmacy, under a penalty of $50 for each offense.  The defendant does not come within this provision.
The section then declares that any person who shall permit the retailing of drugs in his pharmacy except by a registered pharmacist shall forfeit $50 for each offense.  The defendant does not fall within this provision as the pharmacy was not his.
The next provision is that it shall be unlawful for any person to retail drugs in his store or conduct any pharmacy for retailing drugs unless he be a registered pharmacist or assistant registered pharmacist or shall place in charge a registered pharmacist or registered assistant pharmacist, under a penalty of $50 for each offense.  The defendant does not fall under this provision as the store was not his and he might conduct the pharmacy because a registered pharmacist.
The only other provision of the statute creating an offense is that any person who shall permit the vending of drugs, inhis store except by a registered pharmacist or a registered assistant pharmacist shall forfeit $50 for such offense.  The defendant would fall under this provision except for the use of the phrase "his store."  The store where the sale involved *Page 167 
occurred was not a store of the defendant.  The guilty party under this provision was the Reed Drug Company, the owner of the store.
I therefore am unable to see that the defendant was guilty of any offense under the language of the statute.  He is not within the language of sec. 151.04 (2) of the statute as it now stands, nor is he within the language of the statute as it stood before the revisions of 1889 and 1923.
However the owner of the store in which the sale involved was made was guilty of violation of the last provision of sec. 9 as it stood in 1897, and the defendant was guilty under that provision as an aider and abettor of the owner.  He was a participant in the offense of the owner, and a participant may be charged and convicted as a principal.  In re Carlson,176 Wis. 538, 186 N.W. 722; Krueger v. State,171 Wis. 566, 177 N.W. 917; cases cited in opinion of the court herein; secs. 353.05, 353.09, Stats.; State v. DeHart, 242 Wis. 562,8 N.W.2d 360.  The instant case was not a felony, as were the Wisconsin cases above cited, but with equal reason the rule is applicable to misdemeanors.  That such rule is applicable to misdemeanors see 14 Am. Jur. p. 835, sec. 100.  Such is the rule although one is exempted from the statute because not a member of the class covered by it.  5 A.L.R. 782; 74 A.L.R. 1110; 14 Am. Jur. pp. 819, 821, secs. 73, 77. *Page 168